   Case 1:19-cr-00348-ELR-CMS Document 23 Filed 12/09/19 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

        v.                                                         CRIMINAL CASE:
                                                                   1:19-CR-348-ELR-CMS
CANDIDO ARNAU



       MOTION TO SUPPRESS EVIDENCE OBTAINED
  FROM WARRANTLESS SEARCHES OF PICKUP TRUCK AND
    CELLULAR PHONES (ALLEGED CONSENT SEARCHES)

        COMES NOW CANDIDO ARNAU, by and through undersigned

counsel and hereby moves the Court to suppress the results of several

warrantless searches that the Government will contend were consent

searches. In support of this motion, we show the Court the following:

        1. Candido Arnau was arrested on August 14, 2019 by multiple law

             enforcement agents.

        2. At the time of his arrest, agents extracted signed consent forms

             from Mr. Arnau in regards to searches of several (8) cellular

             telephones and a Silverado pickup truck.

        3. All 8 cellular phones and the truck were in fact searched.

        4. There were no warrants for these searches.



  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 1
   Case 1:19-cr-00348-ELR-CMS Document 23 Filed 12/09/19 Page 2 of 4



        5. The Government seems poised to use evidence resulting from

             these searches at trial.

               ARGUMENT AND CITATION OF AUTHORITY

        Whenever the Government seeks to offer evidence at trial that was

obtained in the course of an intrusion recognized by the Fourth

Amendment, the Government will have the burden of justifying the

intrusion through competent evidence. United States v. Blasco, 702 F.2d 1315,

1325 (11th Cir. 1983). This is especially true when there is no warrant.

“[T]he question whether a consent to a search was in fact ‘voluntary’ or was

the product of duress or coercion, express or implied, is a question of fact to

be determined from the totality of all the circumstances.” Schneckloth v.

Bustamonte, 412 U.S. 218, 227 (1973). Furthermore, any and all fruit of the

unlawful search and seizure should be suppressed. See Wong Sun v. United

States, 371 U.S. 471 (1963); United States v. Chanthasouxat, 342 F.3d 1271

(11th Cir. 2003).

                                              CONCLUSION

        WHEREFORE, we pray that the Court will suppress any and all

evidence obtained from the searches listed above. We further request that

the Court schedule an evidentiary hearing to take evidence relevant to the

issues necessary to determine this motion. We anticipate asking that the


  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 2
   Case 1:19-cr-00348-ELR-CMS Document 23 Filed 12/09/19 Page 3 of 4



Court allow briefing after the taking of evidence. Finally, we ask for the

opportunity to supplement this motion if necessary as additional facts are

learned.

        Respectfully submitted, this 9th day of December, 2019.



                                                         V. Natasha Perdew Silas
                                                         V. Natasha Perdew Silas
                                                         Georgia State Bar Number 571970
                                                         Attorney for Mr. Arnau


FEDERAL DEFENDER PROGRAM, INC.
1500 CENTENNIAL TOWER
101 MARIETTA STREET, NW
ATLANTA, GEORGIA 30303
404-688-7530
NATASHA_SILAS@FD.ORG




  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 3
   Case 1:19-cr-00348-ELR-CMS Document 23 Filed 12/09/19 Page 4 of 4




  CERTIFICATE OF SERVICE AND COMPLIANCE WITH LR 5.1B

        I hereby certify that I electronically filed the foregoing pleading with the

Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorney of record:


                           Tyler Mann, Esquire
                           Assistant United States Attorney
                           Suite 600, United States Courthouse
                           75 Ted Turner Drive, S.W.
                           Atlanta, Georgia 30303
                           Attorney for the Government


        Dated: This 9th day of December, 2019.


                                                         V. Natasha Perdew Silas
                                                         V. Natasha Perdew Silas




  Federal Defender Program, Inc., 1500 Centennial Tower, 101 Marietta Street, NW, Atlanta, Georgia 30303, 404-688-7530
                                                                                                                    Page 4
